AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                        District of South Carolina


                     Brenda Lee Glenn
                                                                       )
                            Plaintiff
                                                                       )
                          v.
                                                                       )
  Nancy A. Berryhill, Acting Commissioner of Social
                                                                       )     Civil Action No.: 5:18-1531-RBH
                      Security
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)              the amount of                 dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of         %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: The Court reverses the Commissioner’s decision under sentence four of 42 U.S.C. § 405(g) with a
remand of the cause to the Commissioner for further administrative proceedings.


This action was (check one):
 tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable R. Bryan Harwell, United States District Judge, who granted Defendant’s Motion to
Remand.

                                                                                 ROBIN L. BLUME
Date: December 11, 2018                                                     CLERK OF COURT


                                                                             s/Glenda J. Nance
                                                                                         Signature of Clerk or Deputy Clerk


                                                                             s/Glenda J. Nance
                                                                             Deputy Clerk
